DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed October 21, 2021 has been fully considered and entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8-11, 13-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins et al. (EP 2 924 482 B1).
Regarding claims 1, 5, 6, 8-11, 13-17 and 19; Collins et al. discloses an optical splitter (see Figure 9; see paragraphs 41-43), including a method of making the optical splitter by providing/forming/disposing/configuring the elements of the splitter illustrated in Figure 9, the splitter comprising: 
a silicon-on-insulator substrate (see Figure 1 and paragraphs 21-24; see paragraph 41) having a cladding layer (SiO2 cladding layer 6); 
a first waveguide (silicon nitride waveguide 2; see Figure 9, annotated below) of a first width and a first length (see annotated Figure 9 below) buried in the cladding layer (SiO2 cladding; see paragraphs 41-43), the first waveguide comprising first and second tapered regions at first and second ends (see annotated Figure 9 below), respectively; 
a second waveguide (see annotated Figure 9 below) of a second width and a second length  (see annotated Figure 9 below) buried in the cladding layer (SiO2 cladding; see paragraphs 41-43), the second waveguide disposed proximate to the first waveguide and separated from the first waveguide by a predetermined distance (separation distance; see Figure 9, annotated below); 
an input waveguide (input waveguide; see Figure 9, annotated below) of a third width buried in the cladding layer (SiO2 cladding; see paragraphs 41-43) to receive an optical signal, the input waveguide being collinear with the first waveguide and coupled to the first tapered region of the first waveguide (see Figure 9), the third width being less than at least one of the first and second widths (the third width is less than the first width; see Figure 9, annotated below); and 
an output waveguide of a fourth width (see annotated Figure 9 below) buried in the cladding layer (SiO2 cladding; see paragraphs 41-43), the output waveguide being collinear with the first waveguide (see Figure 9) 
wherein a ratio of the second width to the first width is less than 1 (the second width is less than the first width, therefore a ratio of the second width to the first width is less than 1); and 
wherein the first length, the second length, and the predetermined distance are configured to allow evanescent coupling of the optical signal in the first waveguide into the second waveguide with a predetermined splitting ratio (this is inherently how the splitter illustrated in Figure 9 functions) a broadband of wavelengths in C band or O band (O band wavelengths range from 1260-1360 nm and C band wavelengths range from 1530-1565 nm; see paragraphs 22-24 and 32; the invention is directed to splitters having good performance over broad wavelength ranges; see paragraphs 1-6);
wherein both the first waveguide and the second waveguide comprise silicon nitride material (SiNx; see paragraphs 21-24 and 41-43).  
wherein the cladding layer comprises silicon oxide material (SiO2; see paragraphs 21-24 and 41-43);
wherein the predetermined splitting ratio is substantially independent of all wavelengths over C-band and/or over the O-band (this is inherent to the disclosed structure; see paragraphs 1-6, 22-24 and 32);
wherein each of the first waveguide and the second waveguide comprises a rectangular shaped cross section; see Figure 1);
wherein the first width is larger than a width of each of the input waveguide and the output waveguide (see Figure 9, annotated below);
wherein the predetermined distance is selected to saturate the predetermined splitting ratio (this is inherent to the disclose structure);
wherein the first waveguide comprises a first rectangular shaped linear structure of the first length, the first width, and a first height (see Figure 1) using a semiconductor material (silicon nitride; SiNx);
wherein the ratio of the second width to the first width have the optimized predetermined splitting ratio (this is inherent to the structure in Figure 9).  


    PNG
    media_image1.png
    669
    1276
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 12, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (EP 2 924 482 B1).
Regarding claim 3; Collins et al. disclose the optical splitter of claim 1 as applied above, wherein the second waveguide (see Figure 9, annotated above) comprises a first end being terminated and a second end coupled to a first split output waveguide to output a minor portion of the optical signal, the minor portion and the major portion being determined by the predetermined splitting ratio.  Collins et al. does not disclose that the second end of the second waveguide comprises a third tapered region.
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a third tapered region at the second end of the second waveguide in the invention of Collins et al. for the purpose of providing an adiabatic coupling region to adjust the optical output to a desired mode filed size and shape while minimizing optical loss, since tapered ends are conventionally provided for this reason in the art, and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 7, 12 and 21; the first width is larger than a width of each of the input waveguide and the output waveguide (see Figure 9 of Collins et al.).  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust the length and the width of the second waveguide to obtain a desired output coupling ratio, including making the  second length is substantially equal to the first length and/or the second width is larger than a width of the first splitting output waveguide, since it was known to adjust the waveguide dimensions to obtain a desired output coupling ratio for a desired wavelength range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 18; Collins discloses forming the second waveguide by forming a second rectangular shaped linear structure of the second length, the second width, and a second height using the semiconducting material (the second waveguide is formed of silicon nitride material and inherently has a second length, width and height), but does not specifically disclose that the second length is substantially equal to the first length and  the second height being substantially same as the first height.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust the length, width and height of the second waveguide to obtain a desired output coupling ratio, including making the  second length be substantially equal to the first length and/or the second be substantially the same as the first height, since it was known to adjust the waveguide dimensions to obtain a desired output coupling ratio for a desired wavelength range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 20; The optical splitter of Collins et al., having met all of the claimed structural limitations, is also independent of all wavelength over a C-band or an O-band.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide the predetermined a splitting ratio of any desired value, including a value in a range from 1% to <50%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
The optical splitter defined by claim 4, wherein 
the second waveguide comprises third and fourth tapered regions at first and second ends of the second waveguide, respectively; 
the third and fourth tapered regions being coupled to first and second split output waveguides, respectively; 
the first split output waveguide outputting a minor portion of the optical signal received in reversed direction from the output waveguide and the second split output waveguide outputting a minor portion of the optical signal received from the input waveguide, the minor portion and the major portion being determined by the predetermined splitting ratio;
in combination with all of the limitations of base claim 1.  


 Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zakharian et al. (CN 107076928 A) discloses evanescently coupled waveguide (W1, W2, W2”; see Figures 1 and 2);
(JP 2017-504830 A) discloses an evanescently coupled optical splitter in Figure 1, including a first waveguide having input and output ends that are collinear with the waveguide;
Socci et al. (US 2017/0315294 A1) discloses an optical splitter (see the entire disclosure), including first and second waveguides (1 and 2, respectively) each having an input and an output formed to be collinear with the respective waveguides;
Meltz (WO 02/075396 A2) discloses an optical splitter in Figure 2, including first and second waveguide having respective collinear input and output ends (see Figure 2); and 
Matsumoto (WO 2017/169922 A1) discloses an optical splitter (see Figure 4).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874